Citation Nr: 0840947	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

Following a December 2007 Travel Board hearing, the Board 
reopened the veteran's previously denied claim for service 
connection for bilateral hearing loss and remanded both 
claims in May 2008 for additional development.  That 
development was completed, and the case was returned to the 
Board.


FINDINGS OF FACT

1.  The competent evidence of record, on balance, supports 
the finding of bilateral hearing loss that was first manifest 
in service and has been continuous since service.

2.  The competent evidence of record, on balance, supports 
the finding of tinnitus that was first manifest in service 
and has been continuous since service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, in the current appeal, the Board has 
considered whether VA has fulfilled its notification and 
assistance requirements, found at found at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Nevertheless, given the Board's 
fully favorable disposition of the matters on appeal, no 
further notification or assistance in developing the facts 
pertinent to these limited matters is required at this time.  
Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113,; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity to be 
considered a "disability."  For purposes of applying the 
laws administered by VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the veteran contends that his current bilateral 
hearing loss and tinnitus are related to in-service acoustic 
trauma of military (flight line) noise exposure.  

After a review of all the evidence of record, including the 
veteran's military occupational specialty of vehicle operator 
and dispatcher in the U.S. Air Force, and his credible 
personal hearing testimony of regular noise exposure despite 
reportedly inadequate ear protection, the Board finds that 
the veteran was exposed to acoustic trauma in service.  On 
the question of in-service acoustic trauma, the veteran's 
DD Form 214 indicates that his military occupational 
specialty was working as a vehicle operator/dispatcher in the 
U.S. Air Force.

The Board has reviewed the veteran's entire service treatment 
records.  His in-service entrance examination from February 
1969 revealed the following pure tone thresholds, in 
decibels, with left "[h]earing" noted among "defects and 
diagnoses" without further explanation:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
--
15
LEFT
20
0
5
--
5

A March 1969 audiograph appears to show an elevation into the 
30 to 40 decibel range at 3000 Hertz in the left ear.  
However, there is no corresponding documentation to indicate 
specific numerical findings from this audiograph, and the 
Board notes that this testing was made six days after the 
veteran entered service.



An August 1970 in-service hearing examination, the report of 
which indicates noise exposure from aircraft in the primary 
work area of a flight line, revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
30
LEFT
30
35
35
50
45

Subsequently, the veteran was treated for complaints of 
hearing problems in service in October 1971, with a cerumen 
block of the left ear noted.

The veteran's August 1972 in-service separation examination 
report indicates the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
15
15
20
25
15

The Board observes that this August 1972 separation 
audiological evaluation indicates pure tone thresholds that 
were improved from the August 1970 evaluation but still 
greater than at entry into service, except at 500 Hertz in 
the left ear.  

Subsequent to service, in May 2005, the veteran underwent a 
VA medical evaluation, the report of which contains an 
assessment of being hard of hearing in the left ear.  The 
examiner made a notation of "audiological place consult."  
A June 2006 VA audiological evaluation indicates that the 
veteran reported decreased hearing and intermittent tinnitus 
since the early 1970s and described a history of military 
(flight line) noise exposure.  Audiological testing revealed 
slight sloping to moderately severe sensorineural hearing 
loss from 250 to 8000 Hertz bilaterally.  Earmold impressions 
were made, and the veteran was scheduled for a hearing aid 
fitting appointment.  In July 2006, the veteran was issued 
bilateral in-the-canal hearing aids.

During a February 2007 VA audiological examination, conducted 
by an examiner who did not have access to the claims file, 
the examiner noted that the veteran denied exposure to loud 
noise prior to service, reported in-service noise exposure 
from aircraft with hearing protection, and denied post-
service occupational and recreational noise exposure.  While 
the February 2007 VA examiner indicated that the veteran 
"did not report or claim tinnitus," there is no suggestion 
from this examination report that he was asked about a 
history or current complaints of tinnitus, and no evidence 
that he denied a history or current symptoms of tinnitus.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
65
65
LEFT
25
30
45
60
60

The average pure tone thresholds were 50 decibels in the 
right ear and 49 decibels in the left ear.  Maryland CNC 
speech recognition scores were 94 percent bilaterally.  The 
examiner rendered a diagnosis of hearing within normal limits 
through 500 Hertz, with mild sloping to moderately severe 
sensorineural hearing loss from 1000 to 8000 Hertz.  

During the December 2007 Travel Board hearing, the veteran 
testified that his tinnitus and hearing loss "came about 
from" 1969 to 1972.  He noted being around "full-blast 
running" planes.  Also, he reported that his field 
maintenance squad worked with three planes per hour, 24 hours 
per day, and seven days per week.  He noted that his ear 
muffs were not "the best of equipment," and "everything 
was still as loud as could be done."  Additionally, he 
described problems with ear wax during service.

In June 2008, the veteran underwent a further VA audiological 
examination, as requested in the Board's May 2008 remand.  
The VA examiner in June 2008 noted the veteran's August 1970 
audiological evaluation showing hearing loss, described as 
mild on the right and mild to moderate on the left.  During 
the June 2008 examination, the veteran described tinnitus 
approximately 80 percent of the time that had begun 
approximately thirty years earlier.  Pure tone threshold 
testing confirmed a bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  The June 2008 VA examiner 
noted that there was no record of the veteran reporting 
tinnitus until June 2006 and that he did not claim tinnitus 
during his February 2007 VA examination.  Accordingly, the 
examiner opined that it was not likely that the currently 
reported tinnitus was related to military service.  

As to hearing loss, the June 2008 examiner again referenced 
the August 1970 findings but noted, without further 
explanation, that the configuration of this hearing loss was 
not consistent with noise exposure.  The VA examiner also 
indicated that hearing loss was not confirmed upon discharge 
in August 1972 but that there was a mild hearing loss at 3000 
Hertz in the right ear prior to entry into service that was 
not found on the discharge physical.  The VA examiner 
characterized the evidence as showing that, while there was a 
mild hearing loss at 6000 Hertz in the right ear upon 
discharge, the frequencies used for rating purposes were 
within normal limits upon discharge from service.  Based on 
this interpretation of facts, and this reasoning, the VA 
examiner purported to opine that it was not likely that the 
current hearing loss was related to military noise exposure.

After a review of all the evidence of record, in addition to 
the finding of in-service acoustic trauma, the Board finds 
that the veteran currently has hearing loss "disability" 
that meets VA's definition of hearing loss for VA disability 
compensation.  For example, the June 2008 VA examination 
report reflects audiometric pure tone threshold testing 
results that confirm a bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  

With regard to a current diagnosis of tinnitus, the June 2008 
VA examination report reflects the examiner's 
characterization of the veteran's report of current symptoms 
as tinnitus.  The fact that tinnitus was not noted in the 
February 2007 VA audiological examination is immaterial, as 
there is no indication that the veteran was ever asked about 
this tinnitus at the February 2007 VA audiological 
examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself).purposes, and currently has a 
diagnosed disability of tinnitus.  

Moreover, tinnitus is one of those disabilities that, by its 
very nature, the veteran is competent to report all symptoms 
that constitute the diagnosis.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The remaining question is whether the veteran's current 
disabilities of bilateral hearing loss and tinnitus are 
related by competent evidence to the veteran's in-service 
exposure to acoustic trauma.  The veteran is competent to 
testify that he experienced chronic symptoms of bilateral 
hearing loss and tinnitus in service, continuous post-service 
symptoms of bilateral hearing loss and tinnitus, and 
currently has chronic symptoms of bilateral hearing loss and 
tinnitus.  On these questions, the Board finds the veteran's 
testimony of chronic symptoms of bilateral hearing loss and 
tinnitus in service and essentially continuous post-service 
symptoms of bilateral hearing loss and tinnitus to be 
credible and most consistent with the established in-service 
noise exposure and clinical findings of ear problems.  Of 
particular probative value is the fact that  the veteran's 
initial reports when treated in June 2006 of tinnitus and 
hearing loss are consistent with his hearing testimony.  

With regard to whether the veteran's current disabilities of 
bilateral hearing loss and tinnitus are related by competent 
evidence to the established in-service exposure to acoustic 
trauma, the Board has significant reservations about the 
opinions expressed in the June 2008 VA audiological 
examination report.  The June 2008 VA audiological 
examination report's factual findings that served as bases 
for the opinions rendered did not include the veteran's 
credibly reported chronic symptoms of bilateral hearing loss 
and tinnitus in service and essentially continuous post-
service symptoms of bilateral hearing loss and tinnitus.  

More specifically, as to the question of bilateral hearing 
loss, the June 2008 VA audiological examiner noted the 
elevated pure tone thresholds from August 1970 - meeting the 
criteria of 38 C.F.R. § 3.385 for a disability on the left - 
but dismissed them, without explanation, as not consistent 
with noise exposure.  In fact, the August 1970 in-service 
audiological report confirms the veteran's reports of 
aircraft-related noise exposure.  

The June 2008 VA audiological examiner erroneously dismissed 
the August 1972 separation examination findings, which showed 
a significant increase in pure tone thresholds as compared to 
the veteran's entrance examination.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (38 C.F.R. § 3.385 "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service").  

The June 2008 VA audiological examination report also 
contains another significant factual inaccuracy because the 
examiner noted a hearing loss at the right 3000 Hertz level 
at entry into service when, in fact, the entrance examination 
contained no findings for the right 3000 Hertz frequency 
bilaterally.  Rather, the in-service findings as a whole 
indicate that the veteran had a notation of a hearing defect 
or diagnosis at entry into service but not a disability per 
38 C.F.R. § 3.385; however, he did have a chronic elevation 
of most pure tone thresholds, particularly at the higher 
frequencies, from August 1970 through separation from 
service.  

Given the findings of established acoustic trauma in service; 
the veteran's own competent lay testimony of chronic symptoms 
of bilateral hearing loss and tinnitus in service; findings 
from the August 1970 audiological evaluation; the elevated 
pure tone thresholds from the August 1972 service separation 
examination; the veteran's own competent lay testimony of 
continuous symptoms of bilateral hearing loss and tinnitus 
after service, the Board finds that it is at least as likely 
as not that the current bilateral hearing loss and tinnitus 
was incurred in service as a result of acoustic trauma.  

As to tinnitus, the Board notes that the June 2008 VA 
examiner's opinion was based entirely on the absence of 
report of tinnitus prior to June 2006 and the fact that 
tinnitus was not reported during the June 2007 VA 
examination.  In doing so, the examiner essentially rejected 
the veteran's credible lay history of tinnitus resulting from 
noise exposure when in the proximity of aircraft on a 
frequent basis.  As noted above, the Board has found to be 
credible the veteran's reported history of in-service noise 
exposure, in-service symptoms of tinnitus, essentially 
continuous post-service symptomatology of tinnitus, and 
current complaints of tinnitus.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that disability may be associated with active 
service.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Because the Board has weighed all the evidence of record, lay 
and medical, to reach factual findings on the questions of 
chronicity of symptoms in service and continuity of symptoms 
after service, to the extent that the June 2008 VA 
audiological examination report's factual findings are at 
odds with the Board's findings, the June 2008 VA audiological 
examination report is based upon an inaccurate history.  In 
essence, the June 2008 VA audiology opinion was based on an 
inaccurate history insofar that the veteran's credible lay 
testimony was not given consideration, and it accordingly is 
of little or no probative value.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, an opinion based upon an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  



For all of these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
bilateral hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


